Case: 19-50122      Document: 00515146627         Page: 1    Date Filed: 10/04/2019




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 19-50122                          FILED
                                  Summary Calendar                  October 4, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARCUS A. GREEN, also known as Mark Anthony Green, also known as
Markus Anthony Green, also known as David Anthony Brenham, also known
as Mark Anthony Butler, also known as Jacobb Williams, also known as
Marcus Antonius, also known as Jeffrery Watson, also known as Marcus
Wilson, also known as David Hilliard,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:98-CR-254-1


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
           In 1999, Marcus A. Green, currently Texas prisoner # 1118715, was
convicted in federal court of counterfeiting and sentenced to 36 months of
imprisonment, three years of supervised release, and a $5,000 fine. Four days



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50122    Document: 00515146627     Page: 2   Date Filed: 10/04/2019


                                 No. 19-50122

after his release on supervision, Green was arrested on state charges that
ultimately resulted in his being sentenced to 40 years in prison for practicing
medicine without a license and causing psychological harm.
      In January 2019, Green filed a motion asking the district court to revoke
his supervised release under 18 U.S.C. § 3583, stating that he was unwilling
to wait until 2040 to start serving his term of supervised release again. The
district court denied the motion, concluding that Green’s supervised release
was tolled for the duration of his state sentence and would recommence upon
his release from state custody. Green filed a timely notice of appeal, and the
district court denied him leave to appeal in forma pauperis (IFP), certifying
that his appeal was not taken in good faith.
      By filing an IFP motion in this court, Green is challenging the district
court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). An appeal is taken in good faith if it
raises legal points that are arguable on the merits and thus nonfrivolous.
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Arguments that are not
directed to the district court’s certification decision are not considered. See
Baugh, 117 F.3d at 202 n.24.
      Pursuant to 18 U.S.C. § 3624(e), a term of supervised release is tolled
“during any period in which the person is imprisoned in connection with a
conviction for a Federal, State, or local crime unless the imprisonment is for a
period of less than 30 consecutive days.” Green has not shown that the district
court had a valid basis for revoking his supervised release under 18 U.S.C.
§ 3583(e)(3) or that denying his motion to revoke his supervised release was an
abuse of the district court’s discretion. See Mont v. United States, 139 S. Ct.
1826, 1833 (2019); United States v. Minnitt, 617 F.3d 327, 332 (5th Cir. 2010).




                                       2
    Case: 19-50122    Document: 00515146627     Page: 3   Date Filed: 10/04/2019


                                 No. 19-50122

      The arguments Green now presents are largely not directed to the
district court’s certification decision and do not raise legal points arguable on
their merits. Accordingly, his motion for leave to appeal IFP is DENIED, and
his appeal is DISMISSED AS FRIVOLOUS. See Baugh, 117 F.3d at 202 n.24;
5TH CIR. R. 42.2.




                                       3